 In the Matter of M.& J. TRACY, INC.andINLAND BOATMEN'S UNIONCase No. R-760AMENDMENT TO DIRECTION OF ELECTIONJune 2, 1939On May 13, 1939, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceed-ings,' directing that an election be held within 30 days, under thedirection and supervision of the Regional Director for the SecondRegion, among the barge captains employed by M. & J. Tracy,Inc., to determine whether they wish to be represented by UnitedBoatmen's Local No. 2, Inland Boatmen's Union, affiliated with theCommittee for Industrial Organization, or by Local 933-1, TidewaterBoatmen's Union, International Longshoremen's Association, affil-iated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.On May 23, 1939, a petition was filed by Inland Boatmen's Divi-sion of the National Maritime Union alleging that by appropriateactions of Inland Boatmen's Union and of National Maritime Union,Inland Boatmen's Division of the National Maritime Union hadbecome successor to Inland Boatmen's Union and requesting thatthe Decision and Direction of Election of May 13, 1939, be amendedin accordance with these allegations.On June 1, 1939, the Boardreceived a stipulation, which by order of the Board dated June 1,1939,was made part of the record in the proceedings, signed bythe Regional Director for the Second Region, counsel for M. & J.Tracy, Inc., counsel for International Longshoremen's Associationand counsel for Inland Boatmen's Union, agreeing that Inland Boat-men's Union be designated on the ballot as "Inland Boatmen's Di-vision of the National Maritime Union, affiliated with the C. I. 0."In conformity with the agreement of the parties involved, theNational Labor Relations Board hereby amends the Direction ofElection in the above-entitled proceedings by striking therefromthe words "United Boatmen's Local No. 2, Inland Boatmen's Union,112 N.L. R. B. 936.12 N. L.R. B., No. 6.46 M. & J. TRACY, INCORPORATED47affiliated with the Committee for Industrial Organization" and sub-stituting therefor the words "Inland Boatmen's Division of the Na-tionalMaritime Union, affiliated with the C. I. 0."MR. WILLIAM M. LEIBERSON took no part in the consideration ofthe above Amendment to Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJuly 1, 1939On May 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, andon June 2, 1939, an Amendment to Direction of Election, in theabove-entitled case.The Direction of Election and Amendment toDirection of Election directed that an election by secret ballot beconducted within thirty (30) days from the date of the Directionamong the barge captains employed by M. & J. Tracy, Inc., during thepay-roll period immediately preceding the date of the Decisionand Direction of Election, excluding those who have since quit orbeen discharged for cause, except that despite the provisions of theexisting contract, any barge captain who is discharged pursuant tothe terms of the contract subsequent f o the date of the Decision andDirection of Election shall be entitled to vote, to determine whetherthey desired to be represented by Inland Boatmen's Division of theNational Maritime Union, affiliated with the C. I. 0., or by Local933-1,Tidewater Boatmen's Union, International Longshoremen'sAssociation, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted in New York City from June 5, 1939,to June 9, 1939, inclusive, under the direction and supervision ofthe Regional Director for the Second Region (New York City).OnJune 13, 1939, the said Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued and served upon the partiesan Intermediate Report on the Ballot.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible to vote ------------------------------- 165Total number of ballots cast_______________________________ 157Total number of ballots counted____________________________ 157 48DECISIONS OF NATIONALLABOR RELATIONS BOARDTotal number of votes in favor of-Local 933-1, Tidewater Boatmen's Union, InternationalLongshoremen's Association, A. F. of L----------------123Inland Boatmen's Division of National Maritime Union,C.I.0----------------------------------------------32NeitherOrganization-----------------------------------2Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes---------------------------0On June 15, 1939, the Inland Boatmen's Division of NationalMaritime Union, affiliated with the C. I. 0., herein called the InlandBoatmen, filed objections to the ballot and the Intermediate Reporton the ground that representatives of the Tidewater Boatmen'sUnion, International Longshoremen's Association, A. F. of L., es-corted employees to the place of voting and electioneered near theplace of voting.The representative of the Regional Director con-ducting the election reported that no electioneering or escorting oc-curred within 100 feet of the polling place.The Inland Boatmenproduced no evidence in support of its protest.The Regional Di-rector, upon investigation, found that none of the objections raiseda substantial and material issue with respect to the conduct of theballot and so reported to the Board. The Board has consideredthe objections and the Regional Director's report.The Board findsthat these objections raise no substantial and material issues withrespect to the conduct of the ballot.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Local 933-1, Tidewater Boatmen'sUnion, International Longshoremen's Association, affiliated with theAmerican Federation of Labor, has been designated and selected bya majority of the barge captains employed by M. & J. Tracy, Inc.,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Local933-1,Tidewater Boatmen's Union, International Longshoremen'sAssociation, affiliated with the American Federation of Labor, isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.13 N L. It. B., No 6a